Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0000636
                                                       22-MAY-2017
                                                       03:35 PM



                            SCWC-13-0000636


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                           STATE OF HAWAI'I,

                    Respondent/Plaintiff-Appellee,


                                  vs.


                       QUINCY L.F. CHOY FOO, III,

                    Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (CAAP-13-0000636; CR. NO. 12-1-0829)


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Defendant-Appellant’s Application for Writ


of Certiorari filed on April 17, 2017, is hereby accepted and


will be scheduled for oral argument.     The parties will be


notified by the appellate clerk regarding scheduling. 


           DATED:   Honolulu, Hawai'i, May 22, 2017.

                                   /s/ Mark E. Recktenwald


                                   /s/ Paula A. Nakayama


                                   /s/ Sabrina S. McKenna 


                                   /s/ Richard W. Pollack


                                   /s/ Michael D. Wilson